Affirmed and
Memorandum Opinion filed January 13, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00376-CR
____________
 
ANTHONY WILLIAM BROWN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 1238098
 
 
 

MEMORANDUM
OPINION
            A jury convicted appellant of theft of between $1,500 and
$20,000.  The jury also found two enhancement paragraphs true.  On April 23, 2010,
appellant was sentenced to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a fine of $10,000. 
Appellant filed a timely notice of appeal.
            Appellant’s appointed counsel filed a brief in which she concludes
the appeal is wholly frivolous and without merit.  The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967),
by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was provided to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On December
27, 2010, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief or appellant’s response would add nothing to the jurisprudence of the
state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Seymore and McCally. 
Do Not Publish — Tex. R. App. P. 47.2(b).